Citation Nr: 1730882	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for service connection for lumbar spine disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from November 1980 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a prior denial for entitlement to service connection for lumbar disc disease.  

This case was remanded in May 2013 and February 2016 in order to provide the Veteran with a hearing.  In January 2017, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of his hearing has been associated with the record.

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied entitlement to service connection for a back injury; the Veteran did not appeal the decision nor submit new and material evidence within the appeal period and the decision became final.

2.  Evidence associated with the claims file since the April 2005 RO decision, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable  possibility of substantiating the claim for a back injury.




CONCLUSIONS OF LAW

1.  The April 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the April 2005 RO decision, and the claim of service connection for a back injury, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

The RO initially denied the Veteran's claim in an April 2005 rating decision noting that service treatment records reflected that the Veteran was seen in 1983 with complaints of pain in his back, which was assessed as an abrasion on his back.  He was treated in service and the RO noted that there were no further references to any back injury or residual disability during the remainder of the veteran's active duty service.  The RO made attempts to contact the Veteran to notify him of what was required in order to support his claim, to no avail.  The RO denied the Veteran's claim, as there was no current medical evidence showing the veteran had a chronic back disability which had its onset during active duty service.

Since April 2005, substantial pertinent evidence has been added to the claims file, as follows.  A February 2008 VA examination revealed the diagnosis of lumbar disc disease.  In addition, the Veteran submitted an opinion from his VA provider dated in June 2016, reflecting his opinion that the Veteran's current back problem is "most likely causally a result of injury in military service."  The Board finds that this evidence is new because it was not before the adjudicator in April 2005.  The Board also finds that the new evidence is material because it provides a current diagnosis of a lumbar spine disability and an opinion relating his current back problems to service.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for lumbar disc disease.  Hence, the appeal to this extent is allowed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran has contended that his current back disability is a result of an in-service back injury.  Service treatment records reflect complaints of back pain, and the medical evidence of record shows that he has a currently diagnosed lumbar spine disorder.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in February 2008.  He reported that he had been having intermittent back pain since 1985.  The examiner opined that the Veteran's lumbar disc disease was less likely than not related to events that occurred during military service.  He provided the rationale that service treatment records did not indicate chronicity and opined that the Veteran did not suffer any in-service events that would contribute to the development of lumbar disc disease.  However, the examiner did not address the Veteran's contentions of intermittent back pain since 1985 and, for that reason, the opinion is inadequate.

The Board acknowledges there are two positive opinions of record, one dated in June 2016 and on dated in January 2017 from what appears to be the same provider.  These opinions are inadequate to support a grant of the Veteran's claim because they do not identify any current lumbar spine disability (and simply note the diagnosis is "lower back", "L-SPINE" or "low back pain") and because they provide no rationale for the positive opinion.

As such, on remand, the Veteran should be provided with a new VA examination to determine whether his current back disorder is related to service.  The examiner must address the Veteran's contentions regarding intermittent back pain since 1985.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) any current lumbar spine disability has been caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this case, the examiner must address the Veteran's contentions of intermittent back pain since leaving service.  Please note that dismissing the Veteran's complaints of intermittent back pain solely because these complaints are not documented in medical records is not permissible.  If the Veteran's history of complaints of intermittent back pain is rejected by the examiner, the examiner must provide a reason for doing so.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


